Order entered May 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01371-CV

               KEITH WAGONER AND DARRON T. WILSON, Appellants

                                                V.

                             DALLAS TEXAS, ET AL, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-13-31197

                                            ORDER
        Appellant Darron Wilson, who is appearing pro se, filed his brief on March 13, 2015.

The brief, however, did not comply with the requirements of Texas Rule of Appellate Procedure

38.1, and by order dated March 18, 2015, we directed Wilson to file an amended brief complying

with the rule no later than April 1, 2015. On Wilson’s motion, we subsequently extended the

deadline to May 6, 2015. Wilson has now filed a motion for appointment of counsel, stating he

does not have “the knowledge, the legal education, or practice at law to bring the brief . . . up to

standard.” This Court does not appoint counsel. Accordingly, we take no action on the motion.

On our own motion, we VACATE our March 18, 2015 order. The appeal shall be submitted on

Wilson’s March 13th brief. We ORDER appellees to file their brief(s) no later than June 12,

2015.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE